Citation Nr: 1137885	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim for service connection for a low back disorder.  The Veteran disagreed and perfected an appeal.  In a February 2011 decision, the Board remanded the claim for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  The Board's February 2011 remand required VBA to provide a medical examination by a physician who was to provide an opinion regarding the etiology of the Veteran's chronic back pain.  The physician was directed to consider the Veteran's statements of continuous chronic back pain since service as credible statements.

The Veteran was examined in April 2011.  The examination report is unclear whether the Veteran's statements were considered to be credible.  For example, the examiner wrote that the Veteran "reports to me today that he has had chronic pain in his back since that injury and he has been pain-free since that time . . . [H]owever, his medical record does not support that."  The Veteran contends in an August 2011 statement that he never told the physician that he was pain free and such a statement is inconsistent with the numerous other statements in the record.  It is clear that the physician discounted the credibility of the Veteran's statements that he had a long history of chronic pain.  

The Board further notes that the Veteran submitted a March 2011 report from Dr. W.C., M.D., who stated that the March 2011 MRI studies showed "an old mid thoracic fracture."  The VA physician reviewed the studies but did not indicate anything regarding evidence of an old fracture.  The Board is remanding the claim again for an examination that comports with the remand and the new examiner can comment on Dr. W.C.'s determination and its bearing, if any, on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request in writing that the Veteran provide medical treatment records not already of record or sufficient information regarding treatment for his back, including information regarding any treatment from VA medical facilities, so that VBA can obtain the records on his behalf.  The Veteran should be specifically asked to provide or authorize the release of a March 2011 MRI report from Madison Diagnostic Imaging Center.  Any records obtained shall be associated with the Veteran's VA claims folder.  If any identified records are not ultimately obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).   

2.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to a physician experienced in the diagnosis and treatment of back disorders who shall review the Veteran's VA claims folder and provide an opinion as to whether it is more likely than not (greater than 50 percent probability), at least as likely as not (a 50 percent or greater probability), or less likely than not (less than a 50 percent probability) that the Veteran's current back disorder was incurred in or aggravated during his active duty military service.

The examining physician shall presume that the Veteran's statements regarding the chronicity of pain symptoms since service and the treatment he obtained from physicians with whom he worked as credible.  If the examiner provides an opinion that the Veteran's current back disorder is less likely than not related to his active duty service, the examiner shall specifically address the Veteran's statements and provide an explanation about why the statements regarding chronic pain are not congruent with the Veteran's current back disorder.  The examining physician's attention is also directed to a March 2011 report from Dr. Capel indicating that the Veteran has an old mid thoracic fracture.  The examining physician should reconcile his or her diagnosis or diagnoses as to a current back disability with Dr. Capel's report of an old mid thoracic fracture.  

If the examining physician determines that a physical examination of the Veteran is necessary to render the requested decision, such an examination shall be accomplished.  Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.

The examiner's written narrative report shall be associated with the Veteran's VA claims folder and should indicate that the claims folder was reviewed.

3.  Following the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for a back disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


